Citation Nr: 1331960	
Decision Date: 10/03/13    Archive Date: 10/07/13

DOCKET NO.  08-37 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.  

2.  Entitlement to service connection for peripheral neuropathy, to include as secondary to diabetes mellitus.  

3.  Entitlement to service connection for renal disease, to include as secondary to diabetes mellitus.  

4.  Entitlement to service connection for retinopathy, to include as secondary to diabetes mellitus.  

5.  Entitlement to service connection to hypertension, to include as secondary to diabetes mellitus.  

6.  Entitlement to service connection for erectile dysfunction, to include as secondary to diabetes mellitus.




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran had active service in the United States Navy from June 1987 to December 1991.  

This matter comes before the Board of Veterans' Appeals (Board) from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

The Veteran appeared at a Central Office hearing before the undersigned in May 2012.  A transcript is of record.  

In July 2012, the Board remanded the Veteran's claim for additional development of the record.  The case has been returned to the Board. The RO/AMC complied with the Board's remand instructions; the Veteran was afforded additional VA examinations, and the reports have been associated with the Veteran's claims file.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Virtual VA claims file has been reviewed.  


FINDINGS OF FACT

1.  Diabetes mellitus was not manifest during service and was not manifest within one year of separation.  Diabetes mellitus is not attributable to service.

2.  Peripheral neuropathy was not manifest during service.  Peripheral neuropathy is not attributable to service.

3.  Renal disease was not manifest during service.  Renal disease is not attributable to service.

4.  Retinopathy was not manifest during service.  Retinopathy is not attributable to service.

5.  Hypertension was not manifest during service or within one year of separation.  Hypertension is not attributable to service.

6.  Erectile dysfunction was not manifest during service.  Erectile dysfunction is not attributable to service.


CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred in or aggravated by service, and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).

2.  Peripheral neuropathy was not incurred in or aggravated by service, and is not proximately due to or a result of a service-connected disease or injury.  38 U.S.C.A. §§ 1110,1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2013).

3.  Renal disease was not incurred in or aggravated by service, and is not proximately due to or a result of a service-connected disease or injury.  38 U.S.C.A. §§ 1110,1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2013).

4.  Retinopathy was not incurred in or aggravated by service, and is not proximately due to or a result of a service-connected disease or injury.  38 U.S.C.A. §§ 1110,1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2013).

5.  Hypertension was not incurred in or aggravated by service, and is not proximately due to or a result of a service-connected disease or injury.  38 U.S.C.A. §§ 1110,1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2013).

6.  Erectile dysfunction was not incurred in or aggravated by service, and is not proximately due to or a result of a service-connected disease or injury.  38 U.S.C.A. §§ 1110,1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In this case, the agency of original jurisdiction (AOJ) issued a notice letter, dated in August 2007, to the Veteran.  This letter explained the evidence necessary to substantiate the Veteran's claims for service connection, as well as the legal criteria for entitlement to such benefits.  The letter also informed him of his and VA's respective duties for obtaining evidence.  The AOJ decision that is the basis of this appeal was decided after the issuance of an initial, appropriate VCAA notice.  As such, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist a veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The claims file contains the Veteran's available service treatment records, reports of private and VA post-service treatment, and the Veteran's own statements in support of his claims.  The Veteran was afforded VA examinations responsive to the claims for service connection.  McClendon v. Nicholson, 20 Vet. App. 79 (2006).  The opinions were conducted by a medical professional, following thorough examination of the Veteran, solicitation of history, and review of the claims file.  The Board finds that the opinions are adequate.  Additionally, the Veteran has not alleged that any examination is inadequate to decide the current claim, so it is presumed to have been adequate.  See Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of the opinion).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).

During the May 2012 hearing before the undersigned, the Veterans Law Judge clarified the issues on appeal.  The Judge explained the concepts of service connection and secondary service connection.  The possibility of outstanding records was also discussed during the hearing.  (See, transcript at pgs. 5, 11-12).  The actions of the Judge supplement VCAA and comply with 38 C.F.R. § 3.103.

The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claims.  For these reasons, the Board finds that the VCAA duties to notify and assist have been met.

Legal Criteria for Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  The absence of any one element will result in denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006).

Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, diabetes mellitus and hypertension are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  As diabetes mellitus and hypertension are considered to be chronic diseases for VA compensation purposes, if chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection is also warranted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Such secondary service connection is warranted for any increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(b).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Analysis for Service Connection

The Veteran's service treatment records are mostly silent with regard to blood glucose testing; however, there is a single naval hospital report, dated in December 1991, which showed a negative finding with respect to blood glucose.  In an October 1991 dental health questionnaire, he denied a history of diabetes mellitus.  At service entrance, the Veteran weighed 143 pounds, and at discharge in December 1991, he weighed 205 pounds.  Weight gain continued following the Veteran's discharge from service, and he was noted to be unfit for continuation in the Individual Ready Reserve in May 1993, as he weighed 245 pounds at that time.  

The December 1991 separation examination disclosed that urinalysis was negative for sugar and the endocrine system was normal.  He specifically denied a history of sugar in his urine, being a patient in a hospital, and consulting with or being treated by a physician or other practitioner in the previous 5 years, except for minor illness.

The seemingly earliest indication of a higher than normal blood glucose reading is in April 1995, at a VA examination, when the Veteran was clinically assessed as having an elevated blood sugar of 140.  The Veteran was also diagnosed as having exogenous obesity with an normal endocrine system upon physical examination.  The VA examiner noted that the Veteran's weight had increased to 318 pounds.  

Likewise, VA treatment records dated from 2004 through 2011 show treatment for and diagnoses of ocular hypertension, uncontrolled non-insulin dependent diabetes mellitus, retinopathy, and neuropathy.  The Veteran's diabetes mellitus was noted as being diagnosed since 1993 and the Veteran began treatment with insulin in 2005.  

A May 2007 VA clinician in the endoscopy clinic found that it was as likely as not that the Veteran's retinopathy, neuropathy, renal disease, and erectile dysfunction were aggravated by the Veteran's military service.  

Private treatment records from Maryview Medical Center, dated 2009 through 2011, show treatment for end-stage renal disease and diabetic retinopathy.

The Veteran provided a letter from a VA nephrologist that treated him.  This clinician, in a letter dated in February 2011, stated that "the Veteran acquired obesity and early-onset diabetes while on active duty in the [U.S. Navy]."  As a rationale, the clinician noted that the Veteran had gained weight in service and that there were elevated blood glucose findings present in the service treatment records.  This clinician went on to state that end-stage renal disease was directly related to diabetes.  

Subsequent to the Board's July 2012 remand, the Veteran was afforded a VA examination in connection with his claims.  According to the September 2012 VA examination report,  the Veteran's diabetes mellitus was initially diagnosed following fasting plasma glucose testing in 1995.  The Veteran reported that he was diagnosed with renal disease in 2007 and started dialysis in 2010.  Records reviewed showed that he first had ophthalmic manifestations of diabetes and ocular hypertension in 2005, and diabetic retinopathy and neuropathy since 2007.   Following a review of the Veteran's claims file and examination, the VA examiner opined that the Veteran's diabetes mellitus was less likely than not incurred in or caused by an in-service event, injury, or illness.  The VA examiner explained that a review of the claims file and VA clinic records showed that the Veteran had normal lab results at separation from service in December 1991, without evidence of glucose in the urine, and that the Veteran first had elevated blood sugar in 1995; the first confirmed diagnosis of diabetes mellitus is 1997.  The VA examiner noted that the Veteran's April 1995 VA examination report indicates that the Veteran developed exogenous obesity since service and that the Veteran's endocrine system was normal, but that, in the intervening years, the Veteran quickly developed full blown diabetes mellitus with complications, neuropathy, nephropathy, retinopathy, and cardiovascular disease.  The VA examiner also noted that there was no indication that the Veteran had diabetes in service and that the Veteran's significant weight gain after service might have contributed to his diabetes development.  The VA examiner also found that the Veteran's erectile dysfunction, hypertension, peripheral vascular disease, renal disease, and diabetic retinopathy are related to the Veteran's diabetes mellitus.

An August 2012 VA eye examination found that the Veteran's diabetic retinopathy and associated retinal detachments were related to the Veteran's diabetes mellitus.  The VA examiner stated that he was unable to opine as to the etiology of the Veteran's diabetes mellitus.  

Diabetes Mellitus

The Veteran in this case alleges that he developed diabetes mellitus as a result of his active service.  According to his testimony before the undersigned, he contends that he had some type of abnormal blood sugar findings, and that he gained weight which led to his eventual diagnosis with diabetes; he testified that he was tested while in Bahrain, and told that he had diabetes.  With respect to peripheral neuropathy, renal disease, hypertension, erectile dysfunction, and retinopathy, the Veteran does not contend that these conditions had causal origins in service.  Rather, he asserts that they are secondary to diabetes, in that the conditions were either caused or aggravated by that condition.  

The Veteran's claim is limited neither by the theory that  he advances nor the precise disability he identifies.  See Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009) (in direct appeals, all filings must be read in a liberal manner); Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009) (what constitutes a claim cannot be limited by a lay Veteran's assertion of his or her condition in the application, but must be construed based on the reasonable expectations of the non-expert claimant and the evidence developed in processing the claim); EF v. Derwinski, 1 Vet. App. 324, 326 (1991) (Board must review all issues reasonably raised from a liberal reading of all documents in the record).  In this case, the Veteran's claim must be denied because his diabetes mellitus is neither caused nor aggravated by the weight gain in service or due to a disease or injury in service.  

As the Veteran has diabetes mellitus, the provisions of 38 C.F.R. § 3.303(b) are potentially applicable.  Here, no diabetes mellitus diagnosis was "noted" during service and there were no characteristic manifestations of the diabetic disease process identified during service.  Therefore, section 3.303(b) does not assist the Veteran.  The Board reiterates that diabetes mellitus was not shown in service or within one year of separation.  Rather, the Veteran's urinalysis was negative for sugar at separation; his endocrine system was also normal.  We also note that the Veteran denied a history of pertinent pathology at separation.  The Veteran's argument that he had abnormal blood sugar levels at separation is inconsistent with his normal findings at separation.  Furthermore, his pleading is inconsistent with his sworn denial of pathology at separation and his earlier denial of diabetes mellitus in October 1991.

Furthermore, there is every indication that there was significant weight gain following service, such that the Veteran was assessed as being obese in 1993, and again in 1995.  Elevated blood glucose was not identified until 1995 and his diabetes mellitus was not diagnosed until 1997.

The Veteran is competent to report his experiences in service and to state that he experiences diabetes mellitus as a result of his service, but these statements must be weighed against the other evidence of record.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  The Veteran is competent to report that he was told, while in Bahrain, that he had diabetes mellitus.  However, competence and credibility are different matters.  In October 1991, he denied a history of diabetes mellitus, and in December 1991, he denied a history of sugar in his urine.  We find that his reports in 1991, which are contemporaneous to the claimed event, are consistent with a normal endocrine system and normal urinalysis in December 1991.  In summary, the Veteran is an inconsistent historian and is not credible.  

The Board finds that the specific findings of the September 2012 VA examiner, indicating that the Veteran's diabetes mellitus is not related to his service, including his in-service weight gain, are of greater probative weight than the more general lay assertions of the Veteran, even assuming those lay assertions as etiology were competent.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011) (noting impropriety of the Board categorically discounting lay testimony and requiring the Board to determine, on a case by case basis, whether a veteran's particular disability is the type of disability for which lay evidence is competent); see also Jandreau at 1377 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  

Here, there is positive and negative evidence.  The Board is presented with the lay pleadings, his reports to examiners, and the opinion of the examiners.  Since at least one of the Veteran's treating clinicians attributed the diabetes mellitus to in-service events (to include a change in weight), the Veteran's opinion is competent.  However, the Board finds the positive medical evidence to be of little probative value.

In regard to diabetes mellitus due to obesity in service, we note that service connection has not been granted for obesity.  Therefore, section 3.310 is not applicable.  It is also inconsistent with the Veteran's denial of sugar or albumin in his urine and a recent gain or loss of weight at separation.  To the extent that there are lay and medical opinions linking the remote onset of diabetes mellitus to an in-service event or illness, the Board found that the appellant is not a credible historian and that a medical opinion based on an inaccurate factual predicate is equally inaccurate.  

 The Board has considered the May 2007 statement by the VA clinician, that diabetes mellitus was as likely as not aggravated by military service.  Although the clinician is presumed competent to enter such a statement, the opinion is remarkable in the lack of detail, history, and lack of reasoning.  This is a bare conclusory statement, which fails to provide an opportunity to explore the basis for such an opinion.  Therefore, the opinion is also accorded minimal probative weight.  

In regard to diabetes mellitus due to obesity in service, we note that service connection has not been granted for obesity.  Therefore, section 3.310 is not applicable.  It is also inconsistent with the Veteran's denial of sugar or albumin in his urine and a recent gain or loss of weight.  To the extent that there are lay and medical opinions linking the remote onset of diabetes mellitus to an in-service event or illness, the Board found that the appellant is not a credible historian and that a medical opinion based upon an inaccurate factual predicate is equally inaccurate.

The Veteran's opinion is less credible and probative than the negative medical evidence.  The September 2012 VA examiner found that, as the Veteran's diabetes mellitus did not develop until many years after service, it was not likely related to the Veteran's service.  The VA examiner noted that the Veteran did not have any positive blood or urine glucose tests during service; the VA examiner also noted that evaluations of the Veteran's endocrine system were normal in service.  According to the VA examiner, the Veteran developed exogenous obesity after service followed by full blown diabetes mellitus with complications, neuropathy, nephropathy, retinopathy, and cardiovascular disease; the Veteran's significant weight gain after service might have contributed to his diabetes development.  This opinion is reasoned and consistent with the actual factual record.  We find this opinion to be highly probative.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  Although there is a letter dated in February 2011 from the Veteran's treating clinician at VA, stating that the Veteran's diabetes mellitus is due to weight gain and elevated blood glucose levels in service, the Board is not bound to accept medical opinions that are based upon an inaccurate factual background.  Black v. Brown, 5 Vet. App. 177 (1993); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound to accept a physician's opinion when it is based exclusively on the recitations of a claimant that have been previously rejected).  

Furthermore, the September 2012 VA examiner reviewed the claims file, examined the Veteran, and reviewed the pertinent medical literature prior to providing a clear medical opinion that the Veteran's pathology of diabetes mellitus began years after service and is unrelated to any weight gain in service; the VA examiner correctly noted that there was no indication of elevated glucose levels in service and found that there is simply no relationship between the Veteran's mild weight gain during service and the Veteran's severe diabetes mellitus.  The VA examiner noted that, as the Veteran had significant exogenous weight gain following service and that the earliest confirmed elevated blood sugar level is in 1995, with a diagnosis of full blown diabetes mellitus in 1997, there is no relationship between the Veteran's diabetes mellitus and his service.  According to the VA examiner, the significant post-service weight gain is more likely the cause of the Veteran's diabetes mellitus.  As the September 2012 VA examiner explained the reasons for his opinion based on an accurate characterization of the evidence of record, this opinion is entitled to substantial probative weight.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (stating that factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion).  To the extent that the Veteran contends that his diabetes mellitus is related to elevated glucose levels in his blood or urine, or anything else, in service, the probative value of his general lay assertions is outweighed by the specific, reasoned opinion of the September 2012 VA examiner.  The weight of the evidence therefore reflects that the Veteran's diabetes mellitus is unrelated to service.

In sum, pathology of diabetes mellitus was not manifest during service and diabetes mellitus was not manifest within one year of separation.  Rather, there was a remote post-service onset.  There is no reliable evidence linking the remote diabetes mellitus service or to a service-connected disease or injury.  For the foregoing reasons, the preponderance of the evidence is against the claim for service connection for diabetes mellitus.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).

 Peripheral Neuropathy, Renal Disease, Retinopathy, Hypertension, and Erectile Dysfunction, as Secondary to Diabetes Mellitus

The Board observes that the Veteran testified before the undersigned that the Veteran only wanted his secondary claims considered upon a grant of service connection for diabetes mellitus.  As the Board has found that service connection is not warranted for diabetes mellitus, there remains no further basis for consideration of the Veteran's claim for peripheral neuropathy, renal disease, retinopathy, hypertension, and erectile dysfunction under 38 C.F.R. § 3.310, as secondary to diabetes mellitus.  Nevertheless, the Board notes that the Veteran's service treatment records do not show that the Veteran complained of or was treated for peripheral neuropathy, renal disease, retinopathy, hypertension, and erectile dysfunction during his military service, or that he had symptoms of peripheral neuropathy, renal disease, retinopathy, hypertension, and erectile dysfunction during service.  Rather the heart, lungs, eyes, endocrine system, vascular system, genitourinary system, and ophthalmoscopic evaluation were normal; blood pressure was 129/71 and urinalysis was normal.  In this regard, it is important to note that there is simply no indication of any related problems during service.  Additionally, the September 2012 VA examiner found that the Veteran's erectile dysfunction, hypertension, peripheral vascular disease, renal disease, and diabetic retinopathy are related to the Veteran's diabetes mellitus, which is not related to the Veteran's service.   The August 2012 VA eye examiner concurred as to the Veteran's retinopathy.  The fact that there has been no demonstration, by competent clinical evidence of record, that the Veteran has diabetes mellitus attributable to his military service, unfortunately also, in turn, means that he cannot link his peripheral neuropathy, renal disease, retinopathy, hypertension, and erectile dysfunction, if any, to his service - via his diabetes mellitus.  See 38 C.F.R. §  3.310(a); Allen, 7 Vet. App. at 448.  That is to say, the elimination of one relationship to service, as the supposed precipitant, necessarily also eliminates all associated residual conditions.  See Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (in "order for service connection for a particular disability to be granted, a claimant must establish he or she has that disability and that there is 'a relationship between the disability and an injury or disease incurred in service or some other manifestation of the disability during service.'")  Citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  

Therefore, entitlement to service connection for peripheral neuropathy, renal disease, retinopathy, hypertension, and erectile dysfunction must be denied; the benefit-of-the-doubt rule does not apply.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).



ORDER

Entitlement to service connection for diabetes mellitus is denied.

Entitlement to service connection for peripheral neuropathy is denied.

Entitlement to service connection for renal disease is denied.  

Entitlement to service connection for retinopathy is denied.

Entitlement to service connection to hypertension is denied.

Entitlement to service connection for erectile dysfunction is denied.




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


